Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/21 is being considered by the examiner.
Cited Prior Art
The following references are cited as either part of the rejections presented below or as pertinent art of record. 
MCDONNELL (US 4396800), GUSS (US 5244409), SELOVER (US 7306347), EVERETT (US 6690804), MERCS (US 6317503), BONAOK (NPL#4 of IDS of 2/5/21, also a new retrieval is attached), ONIZUKA (WO2017145434A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCDONNELL in view of BONAOK, EVERETT and SELOVER.
Regarding claim 1, MCDONNEL discloses an adaptor (such as 13 FIG.s 1-4) for installation between a microphone base (such as 12 FIG. 2) and a microphone head (such as 11 FIG. 2), the adaptor comprising: a first fastening element (see 35 and 40 FIG. 2) adapted to secure the adaptor and the microphone base together; a second fastening element (such as 36 to mate with 32 and 33 FIG. 2) adapted to secure the adaptor and the microphone head together; a processor (not on the adaptor); a communications interface (operationally required to communicate with the control unit, see FIG. 4) in communication with the processor, and configured to communicate with the microphone base; and a light source (106 FIG. 4) in communication with the processor, wherein the light source is controllable by the processor based on data received from the microphone base through the communications interface (see FIG. 4).
MCDONNEL does not explicitly show the processor being on the adaptor, and although MCDONNEL teaches controlling the light source in response to a signal through the microphone base, MCDONNEL does not explicitly state the controlling being based on data received from the microphone base.
BONAOK teaches an adaptor a microphone base and a microphone head, the adaptor comprising: a processor; a communications interface in communication with the processor, and configured to communicate with the microphone base; and a light source in communication with the processor, wherein the light source is controllable by the processor based on data received from the microphone base through the communications interface (operationally evident, see the "about this item" section of the attached document).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a processor in the adaptor, such as taught by BONAOK, with the adaptor of MCDONNEL in order to improve the operational modularity while reducing the number of external parts of the system.  
Furthermore, EVERETT (FIG.s 1-7) teaches a light source (90 FIG. 1) is controllable by a processor (external) based on data (color coding for channels and being on or off, see col. 3 line 5-10 and col. 4 line 20-30) received from the microphone base through the communications interface (evident of FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ controlling the light source by data received through the base, such as taught by EVERETT, when controlling the light source of MCDONNEL in order to increase the operational modularity of the assembly.
Finally, although MCDONNEL does not explicitly show the adaptor being between what is conventionally known as a microphone's base and head, moving the unit to a desired location in accordance to a preferred application of the assembly is within the knowledge of one with ordinary skills in the pertinent art, as evidenced by FIG.s 3 and 4 of SELOVER showing a light emitting unit in the claimed location. 
Claim 15 is rejected under the same assessment as that of claim 1 because the aforementioned combination of the cited prior art teaches a microphone and the adaptor with the same or broader scope as claim 1 above as the electrical connections are operationally required. 
Claim 20 is also rejected under the same assessment and the same prior art combination as above because it includes substantially the same scope as that of claim 1 in addition to the first and second colors in response to first and second commands, which is taught at least by EVERETT as addressed above, and a base processor in the base for command communication, which is addressed below. 
Regarding the base processor, absent persuasive evidence that adding a processor to the base is significant to the operation of the intended invention being the adaptor, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an additional processor in the base in order to achieve a desired operational modularity in accordance to a preferred application of the assembly. 
Regarding claim 2, absent persuasive evidence that the claimed type of fastening element is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate known external screw threading adapted to mechanically mate with internal screw threading, as the fastening element in order to achieve a desired structural modularity. 
Similarly, regarding claim 3, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize known internal screw threading adapted to mechanically mate with external screw threading of the microphone head in accordance to a preferred structural modularity of the assembly. 
Regarding claims 4 and 5 and 17, absent persuasive evidence that the claimed configuration is significant to the intended inventive subject matter, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a known infrared transceiver or an infrared receiver adapted to communicate with an infrared transmitter of the microphone base in accordance to a preferred operational modularity of the assembly. 
Regarding claim 6, the combination of prior art presented above further teaches the data received through the communications interface comprises one or more of: a command to turn on the light source, a command to turn off the light source, a command to flash the light source, a command to change an intensity of the light source, or a command to change a color of the light source (operationally evident).
Regarding claim 7, all cited prior art above further teaches the light source comprises one or more light emitting diodes.
Regarding claim 8, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known a light diffuser in order to achieve a desired uniformity of illumination as it is known in the state of the art. 
Regarding claim 10, MCDONNEL further teaches one or more conductive areas (although not explicitly shown, operationally required, see plugs shown in FIG. 2) adapted to be in electrical contact with one or more contacts of the microphone base; and one or more contacts in respective electrical communication with the one or more conductive areas, the one or more contacts adapted to be in electrical contact with one or more conductive areas of the microphone head (operationally required).
Regarding claim 11, MCDONNEL further teaches the one or more conductive areas comprises a cavity, and the communications interface is disposed within the cavity (such as three holes shown on the plug 35 of FIG. 2).
Regarding claim 12, MCDONNEL further discloses an activatable control switch (14 FIG. 2) in communication with the processor.
Regarding claim 13, MCDONNEL further discloses the control switch is configured to cause the processor to transmit a signal to the microphone base through the communications interface (operationally evident).
Regarding claim 14, MCDONNEL further discloses the control switch is configured to cause the processor to control the light source (operationally in turn evident).
Regarding claim 16, MCDONNEL further discloses each of the microphone base, the microphone head, and the light adaptor comprise one or more fastening elements configured to secure the microphone base, the microphone head, and the light adaptor together (structurally evident).
Regarding claim 18, EVERETT further teaches the data received through the communications interface comprises one or more of: a command to turn on the light source, a command to turn off the light source, a command to flash the light source, a command to change an intensity of the light source, or a command to change a color of the light source.
The motivation to combine is same as in claim 1 above. 
Regarding claim 19, MCDONNEL further discloses the microphone base comprises a pushbutton (such as 14 FIG. 2) configured to, when actuated, cause the microphone base to transmit a command to the communications interface of the light adaptor.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCDONNELL in view of BONAOK, EVERETT and SELOVER, as applied to claim 1 above, and further in view of GUSS. 
Regarding claim 9, MCDONNELL in view of BONAOK, EVERETT and SELOVER does not explicitly show the light diffuser extends circumferentially around an exterior of the adaptor.
GUSS teaches a light diffuser (16 FIG. 1; col. 3 line 32-38) extends circumferentially around an exterior of the adaptor.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a light diffuser that extends around the adaptor, such as taught by GUSS, with the assembly of MCDONNEL in order to improve the operational modularity of the assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875